internal_revenue_service department of the treasury index no number info release date dear washington dc person to contact telephone number not a toll-free call refer reply to cc dom it a - cor-106485-00 date date this letter is in response to your inquiry addressed to commissioner rossotti dated date concerning the business standard mileage rate you indicated the church does not reimburse you for automobile expenses_incurred while on church business you feel that the business standard mileage rate which i sec_32 cents per mile this year is not a realistic car expense allowance under sec_162 of the internal_revenue_code a taxpayer may deduct ordinary and necessary business_expenses including automobile expenses sec_274 requires the taxpayer to maintain adequate_records or other_sufficient_evidence to substantiate the amount time use and business_purpose of automobile expenses to do this the taxpayer must keep necessary records to substantiate the total automobile expenses and the business_use_percentage of those expenses this is done by totaling the business miles recorded and dividing them by the total miles driven during the year the resulting percentage of total automobile expenses is allowable as a business_expense deduction the standard mileage rate is an optional method of computing the cost of using a vehicle the amount calculated using the business standard mileage rate will be accepted in place of substantiating the actual cost of operating an automobile for business purposes this relieves taxpayers of the recordkeeping required by sec_274 for such items as gasoline oil maintenance insurance and depreciation however this formula is based on a national average cost study and may not necessarily match a particular taxpayer’s actual costs the internal_revenue_service irs annually publishes a revenue_procedure that provides several optional standard mileage rates including the business rate the irs published the current rates in revproc_99_38 1999_43_irb_525 setting the business standard mileage rate pincite cents per mile in setting the business standard mileage rate the irs works with an independent_contractor that is an expert in the field of automobile cost analysis the contractor studies the fixed and variable costs of operating an automobile the types of vehicles used in the study represent a cross-section of the most popular models owned and operated in the united_states the contractor then synthesizes this data to get a composite cent-per-mile rate cor-106485-00 to determine the rate for the contractor studied actual costs during the data indicated that automobile costs across the board increased relative to the costs analyzed in the previous year’s study which used the same methodology thus the rate went up from to cents per mile gasoline and oil prices have fluctuated significantly over the last several years however it is not administratively feasible for the irs to account for these fluctuations more frequently than annually setting the rate annually can also work to the benefit of taxpayers for example in the second half of gasoline prices dropped sharply nevertheless taxpayers could continue to use the standard rate of cents per mile which was based on the contractor’s study when gasoline prices were considerably higher as noted above you do not have to use the business standard mileage rate to determine the amount deductible you may deduct your actual automobile business_expenses based on actual cost and mileage records we enclose a copy of publication travel entertainment gift and car expenses to assist you in doing this sincerely deputy assistant chief_counsel income_tax accounting by robert a berkovsky chief branch enclosure
